As filed with the Securities and Exchange Commission on May 29, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Suite 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914 - 7363 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period: March 31, 2013 Item 1. Schedule of Investments. CONGRESS LARGE CAP GROWTH FUND SCHEDULE OF INVESTMENTS at March 31, 2013 (Unaudited) Shares Value COMMON STOCKS: 96.9% Banks: 2.3% BB&T Corp. $ Capital Goods: 9.8% Cummins, Inc. Fastenal Co. Roper Industries, Inc. United Technologies Corp. Consumer Durables & Apparel: 2.5% V.F. Corp. Diversified Financials: 2.6% The Charles Schwab Corp. Energy: 6.9% Exxon Mobil Corp. National Oilwell Varco, Inc. Schlumberger Ltd. Food, Beverage & Tobacco: 5.4% The Coca Cola Co. Kraft Foods, Inc. - Class A Mondelez International, Inc. Health Care Equipment & Services: 4.9% Edwards Lifesciences Corp. * Intuitive Surgical, Inc. * Household & Personal Products: 4.3% Colgate-Palmolive Co. Estée Lauder Companies, Inc. - Class-A Insurance: 2.3% The Travelers Companies, Inc. Materials: 9.6% Johnson & Johnson Monsanto Co. Praxair, Inc. Precision Castparts Corp. Media: 2.4% Comcast Corp. Pharmaceuticals, Biotechnology & Life Sciences: 5.2% Allergan, Inc. Perrigo Co. Retailing: 7.5% Bed Bath & Beyond, Inc. * Dollar Tree, Inc. * The TJX Companies, Inc. Software & Services: 17.0% Accenture PLC Adobe Systems, Inc. * Citrix Systems, Inc. * eBay, Inc. * Google, Inc. * International Business Machines Corp. Microsoft Corp. Technology Hardware & Equipment: 7.1% Apple, Inc. EMC Corp. * QUALCOMM, Inc. Telecommunication Services: 2.4% American Tower Corp. Transportation: 4.7% Canadian National Railway Co. United Parcel Service, Inc. TOTAL COMMON STOCKS (Cost $17,243,375) SHORT-TERM INVESTMENT: 2.9% Money Market Fund: 2.9% Invesco Short-Term Prime Portfolio - Institutional Class, 0.090%(a) TOTAL SHORT-TERM INVESTMENT (Cost $640,004) TOTAL INVESTMENTS IN SECURITIES: 99.8% (Cost $17,883,379) Other Assets in Excess of Liabilities: 0.2% TOTAL NET ASSETS: 100.0% $ The cost basis of investments for federal income tax purposes at March 31, 2013 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Congress Large Cap Growth Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent annual report. Summary of Fair Value Exposure at March 31, 2013 (Unaudited) The Fund utilizes various methods to measure the fair value of most of its investments on a recurring basis.U.S. GAAP establishes a hierarchy that prioritizes inputs to valuation methods.The three levels of inputs are: • Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. • Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. • Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of March 31, 2013. See Schedule of Investments for industry breakouts: Description Level 1 Level 2 Level 3 Total Common Stocks $ $
